MATTHIAS, J.
1. A writing in the form of a receipt, but which embodies a new obligation and purports to set out the purpose for which the money therein referred to is received, and the manner in which it is to be used, may con-sttute a written contract between the parties, though signed by one only, and the fact that a party not signing takes the same into his possession, control and custody tends to establish his assent to ts terms.
2. But where an issue is made by a claim upon the part of the plaintiff that an oral contract is entered into between the plaintiff and defendant, setting forth the terms thereof and the particulars in which he claims it was violated by defendant, the defendant by answer admitting that such oral contract was entered into by the parties but denying the terms therof as alleged by plaintiff, and upon trial of the issue, evidence is submitted by the parties without objection, to sustain their respective contentions, the defendant cannot thereafter raise the question that a certain instrument in writing, signed by him and delivered to the plaintiff, embraced the contract between the parties and cannot be enlarged, contradicted or explained by parol.
Judgment affirmed.
Wanamaker, Robinson, Jones, Day and Allen, JJ., concur.